DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                             FOURTH DISTRICT

                           ALI MAHINBAKHT,
                               Appellant,

                                    v.

                         KAZEM MAHINBAKHT,
                              Appellee.

                             No. 4D18-3614

                           [October 16, 2019]

  Appeal of a nonfinal order from the Circuit Court for the Seventeenth
Judicial Circuit, Broward County; William W. Haury, Judge; L.T. Case No.
CACE17-019608 (18).

  Manuel Farach of McGlinchey Stafford, PLLC, Fort Lauderdale, for
appellant.

  Andrew M. Kassier of Andrew M. Kassier, P.A., Coral Gables, for
appellee.

PER CURIAM.

    Ali Mahinbakht timely appeals that portion of an order that denied his
motion to dismiss a lawsuit filed against him by appellee on the grounds
of forum non conveniens.

   From the record, it appears that the sole basis for the circuit court’s
order was Ali Mahinbakht’s residency in Florida at the time of service. The
court did not conduct the analysis required by Florida Rule of Civil
Procedure 1.061 and Kinney System, Inc. v. Continental Insurance Co., 674
So. 2d 86 (Fla. 1996). A trial court abuses its discretion in denying a
motion to dismiss for forum non conveniens when the order and record fail
to show that the Kinney factors were considered. Sybac Solar AG, Co. v.
Falz, 174 So. 3d 383, 385-86 (Fla. 2d DCA 2015).

   We reverse and remand to the circuit court for the court to perform the
Kinney analysis. See Celebration Cruise Line, LLC v. Dobrianskiy, 225 So.
3d 284, 285 (Fla. 4th DCA 2017); Wood v. Bluestone, 9 So. 3d 671,673-74
(Fla. 4th DCA 2009).
GROSS, TAYLOR and DAMOORGIAN, JJ., concur.

                         *        *          *

  Not final until disposition of timely filed motion for rehearing.




                                 -2-